DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed January 11, 2022, with respect to the title have been fully considered and are persuasive.  The objection of October 28, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Claims 9-15 are canceled.  Claims 1-8, and 16-20 are present for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0286743) in view of Lim (US 2012/0211823) .
	Claim 1, Chang discloses (see annotated Fig. 7 below) a semiconductor device, comprising: 	a stack (102, unit layer, Para [0030]) including word line layers (106, second material layers which would be replace by conductive layer, Para [0030], [0039]),  and insulating layers (104, first material layers may be oxide, Para [0030]) that are alternatingly stacked over (104 and 106 stacked over sub) a substrate (unlabeled layer under 102, hereinafter “sub”); 	a first block (1st)  having a first staircase (1st has staircases facing each other, hereinafter “S1”) formed in the stack that (S1 formed in 102) extends between (S1 extends between A1) first array regions (A1); 		a second block (2nd) having a second staircase (2nd has staircases facing each other, hereinafter “S2”)  formed in the stack (S2 formed in 102) that extends between (S2 extends between A2) second array regions (A2); and 	a connection region (C1) formed in the stack such that the first array regions and the first staircase are positioned at a first side of the connection region (A1 and S1 are positioned on a near end/left side of C1), and the second array regions and the second staircase are positioned at a second side of the connection region (A2 and S2 are positioned on a far end/right side of C1).	Chang does not explicitly disclose a plurality of channel structures are formed in the first and second array regions and the connection region.	However, Lim discloses (Figs. 2) a plurality of channel structures (VP/SP, via plug/channel, Para[ 0069]) are formed in first and second array regions (VP formed in staircase regions on either side of Y-direction) and a connection region (SP formed on center connection region).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the channel structures of Lim as the via plugs connect the word lines to an upper bit line and the channel form the memory cell, Para [0066] – [0069]).	
    PNG
    media_image1.png
    454
    824
    media_image1.png
    Greyscale
 	Claim 2, Chang in view of Lim discloses the semiconductor device of claim 1.	Chang discloses (see annotated Fig. 7 above) wherein the first staircase has stairs extending in a declining step direction and stairs extending in an opposing inclining step direction (S1 has left stairs declining in a vertical down direction and right stairs inclining in a vertical up direction).	Claim 3, Chang in view of Lim discloses the semiconductor device of claim 2.	Chang discloses (see annotated Fig. 7 above) wherein the stairs of the first staircase further extend in a lateral step-down direction that is perpendicular to the inclining and declining step directions (S1 also has steps lateral step down direction into out of the page which is perpendicular to the vertical down direction).	Claim 4, Chang in view of Lim discloses the semiconductor device of claim 3.	Chang discloses (see annotated Fig. 7 above) wherein the second staircase has stairs extending in a declining step direction and stairs extending in an opposing inclining step direction (S2 has left stairs declining in a vertical down direction and right stairs inclining in a vertical up direction).	Claim 5, Chang in view of Lim discloses the semiconductor device of claim 4.	Chang discloses (see annotated Fig. 7 above) wherein the stairs of the second staircase further extend in a lateral step-down direction that is perpendicular to the inclining and declining step directions (S2 also has steps lateral step down direction into out of the page which is perpendicular to the vertical down direction).	Claim 6, Chang in view of Lim discloses the semiconductor device of claim 1.	Chang does not explicitly disclose first contact structures formed on the first staircase and connected to the word line layers in the first staircase; and second contact structures formed on the second staircase and connected to the word line layers in the second staircase.	However, Lim discloses (Fig. 2) first contact structures formed on a first staircase and connected to the word line layers in the first staircase (CSL formed on a first staircases connected to left word lines WL1-WL4 through VP5-VP7, Para [0068]); and 	second contact structures formed on a second staircase and connected to the word line layers in the second staircase (other CSL formed on a second staircases and connected to right word lines through VP6-VP7, Para [0068]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the contacts of Lim as they provide connections to a common source for the Memory array, Lim, Para [0056] – [0057]).	Claim 7, Chang in view of Lim discloses the semiconductor device of claim 6, wherein the first staircase and the second staircase are coupled to a decode structure through the first contact structures and the second contact structures (Lim discloses that bit lines couple memory strings through common source which would be coupled to staircases of Chang, Para [0051] – [0053]).	Claim 8, Chang in view of Lim discloses the semiconductor device of claim 1.	Chang discloses (See annotate Fig. 7 above) further comprising 	a slit structure (under BRI C1 may be considered to have a slit dividing C2 in half, hereinafter “slit”) positioned in the connection region (C1) between the first staircase and the second staircase (slit is between S1 and S2) that divides the connection region into a first portion (slit divides C1 into a near portion, hereinafter “p1”) and a second portion (slit divides C1 into a far portion, hereinafter “p2”, wherein 	the first block includes the first portion of the connection region, the first array regions, and the first staircase, the first portion of the connection region being arranged adjacent to the first staircase and connected to the first array regions (1st includes p1, A1, S1, p1 is adjacent S1 and physically connects to A1), and 	the second block includes the second portion of the connection region, the second array regions, and the second staircase, the second portion of the connection region being arranged adjacent to the second staircase and connected to the second array regions (2nd includes p2, A2, S2, and p2 is adjacent S2 and physically connected to A2).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0286743) in view of Chen (US 2015/0155388) in further view of Lim (US 2012/0211823) .	Claim 16, Chang discloses (see annotated Fig. 7 below) a semiconductor device, comprising: 	a first portion (P1) of a plane of memory cells (memory cells formed within stack 102) formed in a stack (102, unit layer, Para [0030]) of word line layers (106, second material layers which would be replace by conductive layer, Para [0030], [0039]), and insulating layers (104, first material layers may be oxide, Para [0030]) that that are stacked alternatingly over (104 and 106 stacked over sub) a substrate (unlabeled layer under 102, hereinafter “sub”);	a second portion (p1) of the plane of memory cells formed in the stack (p2 formed in 102); 	a stair area (area of 4 different stairs, hereinafter “stair”) formed in the stack that is positioned between the first portion and the second portion of the plane (portions of stair are between p1 and p2); and 	a plurality of connection regions (c1 labeled and those between staircases, hereinafter “connect”) formed in the stack that extend across the stair area and is arranged between the first portion of the plane and the second portion of the plane so as to connect the first portion of the plane and the second portion of the plane (connect formed in 102anc extends across stair and is arranged between p1 and p2 and physically connects p1 to p2), wherein 	a plurality of staircases (stair has 4 different staircases) are disposed in the stair area that are arranged between the connection regions in an alternating manner (4 staircases arranged alternately between connect), 	Chang does not explicitly disclose a stair area coupled to a decode structure; 	a plurality of channel structures are formed in the first and second portions of the plane of the memory cells and the plurality of connection regions.	However, Chen discloses coupling staircase structures to bitlines for decoding (Para [0018]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the decode structure as it allows to select certain planes in the memory array (Chen, Para [0018]).	Furthermore, Lim discloses (Figs. 2) a plurality of channel structures (VP/SP, via plug/channel, Para[ 0069]) are formed in first and second array regions (VP formed in staircase regions on either side of Y-direction) and a connection region (SP formed on center connection region).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the channel structures of Lim as the via plugs connect the word lines to an upper bit line and the channel form the memory cell, Para [0066] – [0069]).	
    PNG
    media_image2.png
    454
    824
    media_image2.png
    Greyscale
	Claim 17, Chang in view of Chen and Lim discloses the semiconductor device of claim 16.	Lim discloses (Fig. 2) wherein: 	the plurality of channel structure (VP/SP, via plug/channel, Para[ 0069])  extends from the substrate (SUB) and through the word line layers and the insulating layers of the stack (SPs extend through WLs and ILDs as shown in Fig. 4A).	Claim 18, Chang in view of Chen and Lim discloses the semiconductor device of claim 16.	Chang discloses (annotated Fig. 7 above) wherein each of the staircases further comprises stairs extending in a declining step direction and stairs extending in an opposing inclining step direction (stair has stairs in declining step direction and opposing staircases in inclining step direction).	Claim 19, Chang in view of Chen and Lim discloses the semiconductor device of claim 18.	Chang discloses (annotated Fig. 7 above) wherein the stairs in each of the staircases further extend in a lateral step-down direction or a direction opposite to the lateral step-down direction, the lateral step-down direction being perpendicular to the inclining and declining step directions (each of the stairs of stair has a lateral portion extending in and out of the page perpendicular to inclining/declining step direction).	Claim 20, Chang in view of Chen and Lim discloses the semiconductor device of claim 16.	Chang discloses (annotated Fig. 7 above) wherein each of the staircases is positioned between a first array region of the first portion of the plane and a second array region of the second portion of the plane (each staircase of stair is positioned between an array of p1 and array of p2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         


				/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819